Title: To Thomas Jefferson from James Wilson, on or before 30 September 1803
From: Wilson, James
To: Jefferson, Thomas


          
            Sir/ 
            [on or before 30 Sep. 1803]
          
          I beg leave to inform you I am the person that made application to you at Monticillo for a small employment under Goverment you were pleas’d to refer me to Mr. Gallatan and I have waited in Town untill I am destitute of the means to stop longer unless it is your pleasure the little money when I set out from Baltimore to Montcillo was only Eight dollars which was the whole sum I was possess’d in the world and it is entirely exaust’d I likewise beg leave to inform you that I have left a wife and three helpless Children in Baltimore in very poor circumstances waiting with Anxious impatience for my return it is unnecessary for me to attempt to describe my distress’d situation further it is obvious to your Benevolent Mind my humble request of you Sir, is that you will pleas’d in your Goodness to give me a little releif to help me home to my Familey I inform’d you at Monticillo that I am a Mechanic but my Trade being Insignificant I cannot get work but in large Towns and very uncertain Sir, if I had a small sum to purchase a few raw matterials I have got Tools by me, I should be Able by my Industry to support and raise my Familey which beleive Sir, would be me greatest pride
          
            
              James Wilson
            
          
        